DETAILED ACTION
This office action is a response to the amendment and arguments filed on February 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-9, filed February 12, 2021, with respect to the rejection of Claims 1-10 and 22 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-10 and 22 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on February 12, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.



Prior art reference Karmoose is directed to implementing communication protocols and procedures for vehicle-to-vehicle communications. Karmoose discloses Logic which may implement protocols and procedures for vehicle-to-vehicle communications. Karmoose discloses communications between intellectual property blocks.  Logic may implement a communications topology to distinguish time-critical communications from non-time-critical communications. Logic may sign time-critical communications with a message authentication code (MAC) algorithm with a hash function such as Keccak MAC or a Cipher-based MAC. Logic may generate a MAC based on pairwise, symmetric keys to sign the time-critical communications. Logic may sign non-time-critical communications with a digital signature. Logic may encrypt non-time-critical communications. Logic may append a certificate to non-time-critical communications. Logic may append a header to messages to create data packets and may include a packet type to identify time-critical communications. Karmoose discloses the use of digital signatures which may be encoded and decoded for verification (Karmoose Abstract; Figure 1, 2, 4 and 5; Paragraph [0015, 0026, 0035-0055 and 0117-0120]).
Prior art reference Cho is directed to a method of providing service information using an electronic device. Cho discloses receiving a service information packet, determining whether a service IDentification (ID) included in the received service information packet is a registered service ID, determining whether a service condition corresponding to the service ID and a registered condition are matched, and in response to determining that the service condition corresponding to the service ID and the registered condition are matched, displaying information Cho Abstract; Paragraph [0008-0016, 0086 and 0140-0175]).
Prior art reference Arnold is directed to a method and system for providing an effective implementation of data structures, and application programming interface (API) functions that allow secure execution of functions behind a secure boundary. The invention allows for one entity to execute a security function that will normally require extensive authorizations or dual or multiple control. The method and system comprise instructions that are cryptographically protected against alteration or misuse, wherein the instructions further comprise a trusted block that defines security policies that are permitted when an application program employs the trusted block in APIs. The trusted block has a number of fields containing rules that provide an ability to limit how the trusted block is used, thereby reducing the risk of the trusted block being employed in unintended ways. This trusted block controls the critical values or parameters behind the secure boundary. Cryptographically secured data structures are provided that allow for breaking up the instructions in the trusted blocks in a number of steps without reducing the level of security. Arnold discloses verification of digital signatures with errors and flags when the signature is not correct (Arnold Abstract; Paragraph [0067-0080 and 0240-0248]).
Prior art reference Anderson is directed to a method and apparatus to enable efficient processing and transmission of network communications. A network transmission directed to one or more destination nodes within a network is received. One or more network transmission items are identified in the network transmission. One or more item signatures associated with the one or more network transmission items are generated. Finally, a determination is made whether the one or more network transmission items can be transmitted to the one or more destination nodes Anderson Abstract; Paragraph [0005-0007, 0024 and 0068-0082]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….a second decoder configured to receive the first controller data packet from the first controller and configured to decode the first digital signature from the payload of the first controller data packet; and a second digital circuit configured to evaluate the first digital signature against a register of digital signatures to determine if the first digital signature is correctly received and associate a status of the first data packet received by the second IP block from the first IP block based on the determination of the first digital signature, wherein the first controller is configured to receive a plurality of data packets comprising the first data packet and assure the correct sequencing of received data packets, and transmit the sequencing and data packets to a dedicated data storage device.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414